   1   Russell Brown
       CHAPTER 13 TRUSTEE
   2
       Suite 800
   3   3838 North Central Avenue
       Phoenix, Arizona 85012-1965
   4   602.277.8996
   5
   6                              UNITED STATES BANKRUPTCY COURT

   7                                       DISTRICT OF ARIZONA

   8
        In re                                              Chapter 13
   9
        DAVID S. KINYON,                                   Case No. 2-20-bk-00863-PS
  10
        and                                                TRUSTEE’S RECOMMENDATION
  11
  12    MICHELLE R. KINYON,                                Deadline is June 8, 2020

  13                                           Debtors.
  14
                The Trustee has reviewed the Plan, Schedules, and Statement of Financial Affairs. Subject
  15
       to the resolution of the following issues, the Plan will meet Code requirements and the Trustee will
  16
       recommend confirmation:
  17
  18            1. Home Point Financial Corporation and Toyota Lease Trust have filed objections to the

  19   Plan. The attorney for the Debtor(s) must notify the Trustee in writing if the objections are resolved
  20   or, if they are unresolved, file the appropriate motions to get the Court to hold hearings on the
  21
       objections. If resolution of the objections changes Plan funding requirements, the Trustee requires
  22
       receipt of a new Plan analysis with any proposed order confirming the Plan. If a motion is filed to
  23
       get a hearing before the Court, the time to submit a proposed Order confirming the Plan to the
  24
  25   Trustee is extended.

  26
  27
  28


Case 2:20-bk-00863-PS         Doc 34    Filed 05/08/20 Entered 05/08/20 09:12:34             Desc
                                            Page 1 of 5
   1           2. According to the proof of claim, the IRS has estimated the Debtors’ 2019 tax liability.
   2
       The Trustee will not recommend confirmation of the Plan until such time as the IRS amends the
   3
       POC to show the actual amount of the tax liability.
   4
               3. The Plan fails to provide for the payment of adequate protection payments to a creditor
   5
   6   or creditors secured by depreciating personal property in contravention of Local Rule 2084-6(a). The

   7   order confirming plan is to contain a provision for the payment of adequate protection payments in

   8   the amount specified in Local Rule 2084-6.
   9
               4. According to the Debtors’ Statement of Financial Affairs, the Debtors paid Global Client
  10
       Solutions for debt consolidation within the one year prior to filing. The Trustee asserts that
  11
       payments to this creditor within 90 days of filing are preferential and therefore avoidable pursuant
  12
  13   to 11 U.S.C. §547. The Trustee requires the Debtor provide verification of all amounts paid within

  14   the 90 days prior to filing. The Trustee reserves the right to require additional language in the SOC

  15   in regards to any preferential payments made within 90 days of filing this instant case.
  16
               5. The Statement of Financial Affairs, Answer 27, fails to disclose business information for
  17
       “Food Delivery” per the Debtors’ 2019 Tax Return. The Statement must be amended to provide all
  18
       required information.
  19
  20           6. The Trustee requires that counsel file and notice a separate fee application for attorney

  21   fees for approval by the Court.
  22           7. Based on the proof of claim filed by Home Point Financial, the Debtor is delinquent
  23
       $2,677.00 on pre-petition mortgage payments. The Stipulated Order Confirming Plan must provide
  24
       the following language: Home Point Financial, secured by a first deed of trust in the Debtor’s
  25
       residence, shall be paid the pre-petition arrearage of $2,677.00 with 0% interest. Regular post-petition
  26
  27
  28                                                    -2-


Case 2:20-bk-00863-PS        Doc 34      Filed 05/08/20 Entered 05/08/20 09:12:34              Desc
                                             Page 2 of 5
   1   payments, including all post-petition mortgage fees and expenses shall be paid directly by Debtor to the

   2   secured creditor.
   3           8. According to the Debtors’ responses on the Trustee’s Questionnaire, at least one of the
   4
       Debtors receive bonus income. The Trustee requires that the Stipulated Order Confirming Plan state
   5
       that net bonus income received after the petition filing date for tax years 2020 through 2024, must
   6
       be remitted to the Trustee as a supplemental plan payment. The bonus income shall be turned over
   7
   8   by the Debtors within 14 days of receipt. The Debtors shall further provide copies of the Debtors’

   9   last paystub received for each year, which shows the year-to-date total bonus income received for
  10
       that year.
  11
               9. PLAN PAYMENT STATUS: The Debtors’ interim payments of $600.00 each are
  12
       current through due date April 23, 2020. Subsequent payments are due each following month. The
  13
  14   Trustee reminds the Debtors that they may access case information from the Trustee’s office, such

  15   as plan payments received, by going to www.ndc.org. Then, click the box that says Get Started. It’s

  16   Free!’ and follow the instructions.
  17
               10. OTHER REQUIREMENTS:
  18
                       (a) Due to the possibility of errors on the claims docket, it is the attorney’s
  19
       responsibility to review all proofs of claim filed with the Court and resolve any discrepancies
  20
  21   between relevant claims and the Plan prior to submitting any proposed Order Confirming Plan to

  22   the Trustee. Also, when counsel provides a proposed order confirming plan to the Trustee, counsel

  23   must file or create a notice on the Court docket. L.R.B.P. 2084-13(b).
  24
                       (b) Requests by the Trustee for documents and information are not superseded by the
  25
       filing of an amended plan or motion for moratorium.
  26
  27
  28                                                    -3-


Case 2:20-bk-00863-PS        Doc 34      Filed 05/08/20 Entered 05/08/20 09:12:34              Desc
                                             Page 3 of 5
   1                  (c) The Trustee will object to any reduction in the Plan duration or payout in a
   2
       proposed Order Confirming Plan unless an amended or modified plan is filed and noticed out.
   3
                      (d) The Trustee requires that any proposed Order Confirming Plan state: “The Plan
   4
       and this Order shall not constitute an informal proof of claim for any creditor.”
   5
   6                  (e) To expedite the order review process, counsel must use the recommended form

   7   for the order confirming plan found at www.chapter13.info.

   8                  (f) The order confirming plan must be accompanied by a cover letter that goes over
   9
       the Trustee’s Recommendation items by each paragraph. If counsel fails to use the order form and
  10
       provide such letter, the Trustee will reject the proposed order outright and the time to comply with
  11
       the Recommendation is not extended.
  12
  13                  (g) Any order confirming plan to provide that the Debtors will give the Trustee a

  14   copy of the 2020 - 2023 federal and state income tax returns, including all attachments, forms,

  15   schedules and statements, within 14 days of filing them.
  16
                      (h) Nothing in the Plan or Order Confirming Plan is to alter counsel’s obligation to
  17
       represent the Debtors. Counsel is to represent the Debtor(s) in all matters regardless of the fee
  18
       agreement until the Court issues an order permitting counsel to withdraw or the case is closed.
  19
  20                  (i) According to Paragraph II.H.3. of the “Administrative Procedures for

  21   Electronically Filed Cases,” as governed by Local Rule 5005-2(e), the Debtors’ attorney is to retain
  22   the original signatures of all signatories to the Stipulated Order Confirming Plan (other than that of
  23
       the Trustee). Pursuant to Local Rule 2084-13(c), the Trustee will upload the proposed Order
  24
       Confirming a plan or granting a motion for a moratorium.
  25
  26
  27
  28                                                   -4-


Case 2:20-bk-00863-PS        Doc 34     Filed 05/08/20 Entered 05/08/20 09:12:34             Desc
                                            Page 4 of 5
   1                  (j) The proposed order confirming plan, any responses to this recommendation, and
   2
       documents submitted in response to this recommendation are to be submitted to the applicable case
   3
       administrator in the Trustee’s office.
   4
              SUMMARY: Pursuant to Local Rule 2084-10(b), by June 8, 2020, Debtors are to resolve
   5
   6   all of the above issues and provide the Trustee with a proposed order confirming plan that meets the

   7   above requirements, or the Debtor must file an objection to the Recommendation and obtain a

   8   hearing date. If neither is accomplished, then the Trustee could file a notice of intent to lodge a
   9
       dismissal order.
  10                                                                        Russell Brown
  11                                                                        2020.05.07
  12
       Copy mailed or emailed to:                                           14:22:36 -07'00'
  13   DAVID S. KINYON
       MICHELLE R. KINYON
  14   45239 NORTH 16TH STREET
       NEW RIVER, AZ 85087
  15   DAVID@DESERTPOWDER.COM
  16
       SCOTT W. HYDER
  17   LAW OFFICE OF SCOTT W. HYDER PLC
       3420 E. SHEA BLVD., STE. 200
  18   PHOENIX, AZ 85028-3365
       SHYDER@SCOTTHYDERLAW.COM
  19
                    Digitally signed
  20                by Debra Toner
                    Date:
  21                2020.05.08
                    09:11:01 -07'00'
       __________________________________
  22   dtoner@ch13bk.com
  23
  24
  25
  26
  27
  28                                                  -5-


Case 2:20-bk-00863-PS        Doc 34     Filed 05/08/20 Entered 05/08/20 09:12:34            Desc
                                            Page 5 of 5
